DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10, 17 and 20) in the reply filed on 11/5/2022 is acknowledged.  Claims 1-10, 17 and 20 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150262062 A1 (Burger), in view of Struharik, R. and Vukobratović, B., 2018. A system for hardware aided decision tree ensemble evolution. Journal of Parallel and Distributed Computing, 112, pp.67-83 (Struharik) and in further view of US 20100194766 A1 (Nakagawa).
Regarding Claims 1 and 10, Burger teaches:
A learning device configured to perform learning of a decision tree, the learning device comprising: a plurality of learning units each corresponding to a data memory of a plurality of data memories, and being configured to perform learning at a first node using learning data that is acquired by using first addresses related to a storage destination of the learning data corresponding to the first node of the decision tree in the data memory, and output a second address related to a storage destination of each piece of the learning data branched from the first node; and a plurality of managers each corresponding to a learning unit of the plurality of learning units, and being configured to calculate third addresses related to storage destinations of learning data corresponding to second nodes being next nodes of the first node using the first addresses and the second address output from the learning unit (Burger: Figs. 1-6, a system and method of conducting decision tree learning/classification; the system comprises multiple specialized or programmable devices 116A-D; each specialized device comprises a decision scorer that has multiple cluster; a decision tree table 206 is created for a decision tree; for each node, multiple parameters are generated and stored, e.g. feature address, and etc.; Fig. 6 illustrates a multi-stage, multi-threated, pipelined tree implementation of the decision tree processor, where multiple memory or register tables are used, e.g. node_ads (node address) is read in the first and written in last stage, and next mode addresses is also calculated in step 610 to access feature storage memory; the decision tree may have N-levels and this process continues until covers all leaf nodes, which implies that the system computes the 2nd address, 3rd address,……; control managers/units are performed by the decision tree processor).
Burger does not illustrate explicitly on an address computation method. However, Struharik teaches (Struharik: chapter 4, Fig. 6, a pipelined decision tree processing module that has a DT (Decision Tree) memory array for each node of the DT; each TLE (Tree Level Evaluator, i.e. local manager/control unit) has interface of to DT memory, CM addr, CM data, SM addr, SM data; Fig. 7 and p74, “if the current node is a non-leaf node, then in the pipeline state Np-1 its ID will be used to calculate the address of the node’s structural description in the SM part of the DT memory array sub-module”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burger with an address computation method as further taught by Struharik. The advantage of doing so is to provide a hardware accelerator to speed up a full decision tree evolution induction (Struharik: Abstract).
Burger does not teach explicitly on an address memory. However, Nakagawa teaches (Nakagawa: Figs. 1A-B, address table 106 is written and read).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burger with an address memory as further taught by Nakagawa. The advantage of doing so is to provide a mechanism to traverse a node tree to filter out non-related nodes for fast visualization (Nakagawa: [0003]-[0012]).
Regarding Claim 2, Burger as modified teaches all elements of Claim 1. Burger as modified further teaches:
The learning device according to claim 1, wherein each of the plurality of managers comprises: a calculator configured to calculate the third addresses related to the storage destinations of the learning data corresponding to the second nodes using the first addresses and the second address output from the learning unit; and an address memory configured to store the third addresses calculated by the calculator (Struharik: Figs. 6-7; Nakagawa: Figs. 1A-B).
Regarding Claim 3, Burger as modified teaches all elements of Claims 1-2. Burger as modified further teaches:
The learning device according to claim 2, wherein each of the plurality of learning unit comprises: a data memory of the plurality of data memories configured to store the learning data; a deriving unit configured to read out each feature amount of the learning data from the data memory using the first address, and derive a branch condition for the first node based on the feature amount; and a discriminator configured to discriminate which of the second nodes the learning data read out from the data memory is to be branched to from the first node using the branch condition for the first node derived by the deriving unit (Burger: Fig. 2, memory stores info on whether a node is leaf node (i.e. no branch), a node has two nodes in next level (i.e. two branches); and a node has only one node in next level).
Regarding Claim 4, Burger as modified teaches all elements of Claims 1-3. Burger as modified further teaches:
The learning device according to claim 3, wherein each of the data plurality of memories includes two bank regions for storing fourth addresses indicating the storage destinations of the learning data, the two bank regions are switched between a bank region for reading-out and a bank region for writing every time a hierarchical level of nodes as learning targets of the decision tree is switched, and the deriving unit is configured to read out the fourth addresses of the learning data from the bank region for reading-out, and read out and acquire the learning data from storage regions of the data memory, the storage regions being indicated by the fourth addresses (Struharik: Fig.9, memory has multiple ports, CM/SM ports interface with TLE, and user port interfaces with the control unit (see Fig. 6); it is also noted that dual access memory, for read and write, is known memory technology in the field).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150262062 A1 (Burger), in view of Struharik, R. and Vukobratović, B., 2018. A system for hardware aided decision tree ensemble evolution. Journal of Parallel and Distributed Computing, 112, pp.67-83 (Struharik) and in further view of US 20100194766 A1 (Nakagawa) and Wen, Z., He, B., Kotagiri, R., Lu, S. and Shi, J., 2018, May. Efficient gradient boosted decision tree training on GPUs. In 2018 IEEE International Parallel and Distributed Processing Symposium (IPDPS) (pp. 234-243). IEEE. (Wen)
Regarding Claim 7, Burger as modified teaches all elements of Claim 1. Burger as modified does not teach explicitly on the learning of the decision tree is performed by gradient boosting. However, Wen teaches:
The learning device according to claim 1, wherein the learning of the decision tree is performed by gradient boosting (Wen: section III).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burger with the learning of the decision tree is performed by gradient boosting as further taught by Wen. The advantage of doing so is to provide a parallel GPU based implementation to speed up significantly on DT, especially gradient boosting DT (Wen: Abstract).
Regarding Claim 8, Burger as modified teaches all elements of Claim 1. Burger as modified further teaches:
The learning device according to claim 7, wherein each of the plurality of learning units comprises a branch score calculator configured to calculate a branch score used for determining a branch condition for the first node based on a cumulative sum of gradient information corresponding to values of feature amounts of the learning data in the first node (Burger: Fig. 8).
Allowable Subject Matter
The Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649